Case: 17-14152    Date Filed: 01/26/2018   Page: 1 of 10


                                                               [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-14152
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 1:16-cr-00117-MHC-CMS-2


UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

JENNIFER SCOTT,

                                               Defendant - Appellant.
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                (January 26, 2018)

Before MARTIN, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

         Jennifer Scott pled guilty to conspiring to defraud the United States in

violation of 18 U.S.C. § 371, and on January 24, 2017, the district court sentenced
             Case: 17-14152    Date Filed: 01/26/2018   Page: 2 of 10


her to 3 years’ probation, the first year of which was to be served in home

confinement. On August 7, 2017, Ms. Scott’s probation officer filed a petition to

revoke her probation, alleging nine separate violations of her location monitoring

occurring between February 14 and July 28. Following a revocation sentencing

hearing, the district court revoked Ms. Scott’s probation and sentenced her to 7

months’ in prison. Ms. Scott appeals that sentence as substantively unreasonable,

and also argues that the district court abused its discretion in revoking her

probation. After reviewing the record and the parties’ arguments, we affirm.

                                         I

      Ms. Scott and her sister, Tamika Wright, co-owned a store in Fairburn,

Georgia that participated in the Georgia Women, Infants, and Children (“WIC”)

Program. Due to her role in obtaining and depositing WIC vouchers for which her

store was not qualified, Ms. Scott was indicted on charges of conspiring to defraud

the United States (18 U.S.C. § 371), stealing money of the United States (18

U.S.C. § 641), and conspiring to commit money laundering (18 U.S.C. § 1956(h)).

Pursuant to a plea agreement, Ms. Scott pled guilty to the single charge of

conspiracy to defraud, and the government dismissed the remaining charges.

      Based on her plea, Ms. Scott faced a statutory maximum sentence of 5 years,

see 18 U.S.C. § 371, and the Sentencing Guidelines provided an applicable

advisory range of 21-27 months’ imprisonment. The government requested a

                                         2
              Case: 17-14152    Date Filed: 01/26/2018    Page: 3 of 10


sentence of approximately 12 months. The district court, however, did not impose

any sentence of imprisonment, instead imposing a 3-year term of probation, with

the first year to be spent in home confinement. Ms. Scott had permission to leave

her home for work, medical appointments, religious services, or visits with her

lawyer. At the sentencing hearing, the district court stated, “I think you deserve a

little bit of a break here,” while making clear that “being confined to your home,

on location monitoring, except with the exceptions as I’ve stated, is punishment.

So I think you are being punished for what you did.” D.E. 62 at 30, 34.

      The district court told Ms. Scott that it would not tolerate any violations of

her probation: “I want you to be very clear, though. I don’t expect you ever to be

back in this court again. If you ever come back in this court again, I’m going to tell

you, you’re not going to get a break. You’re going to go straight to jail.” Id. at 30.

Within a little over six months, however, Ms. Scott was suspected of violating her

home confinement 9 times, and her probation officer filed a motion to revoke Ms.

Scott’s probation.

      Ms. Scott disputed a few of the alleged violations, but admitted a majority of

them, claiming generally that she had difficulties communicating with her

probation officer, which resulted in misunderstandings regarding her home

confinement restrictions. These violations constituted grade C probation violations.

See U.S.S.G. § 7B1.1(a)(3); D.E. 81 at 6. Accordingly, the Sentencing Guidelines

                                          3
              Case: 17-14152     Date Filed: 01/26/2018   Page: 4 of 10


provided an advisory range of 4-10 months in prison. See U.S.S.G. § 7B1.4(a). The

statutory maximum remained 60 months, see 18 U.S.C. § 3565(a)(2), and the

government requested that the district court revoke Ms. Scott’s probation and

impose a term of imprisonment of 12 months. The district court reviewed the

requisite sentencing factors, see 18 U.S.C. § 3553(a), and ultimately imposed a

mid-range sentence of 7 months.

                                          II

      We review a district court’s decision to revoke probation for an abuse of

discretion. See United States v. Holland, 874 F.2d 1470, 1473 (11th Cir. 1989)

(“the ultimate decision to revoke probation is entrusted to the sound discretion of

the district court and should be disturbed only upon a finding of abuse of that

discretion”). In making that decision, the district court “should consider whether

the probationer made a ‘good faith’ effort to comply with the terms of [her]

probation and whether there are mitigating circumstances which excuse [her]

noncompliance.” Id. Importantly, though, “[i]n a probation revocation proceeding,

all that is required is that the evidence reasonably satisfy the judge that the conduct

of the probationer has not been as good as required by the conditions of the

probation; evidence that would establish guilt beyond a reasonable doubt is not

required.” United States v. Sharif, 893 F.2d 1212, 1215 (11th Cir. 1990).




                                          4
              Case: 17-14152    Date Filed: 01/26/2018    Page: 5 of 10


      Here, there was ample evidence that could reasonably satisfy the district

court that Ms. Scott’s conduct had not been ‘as good as required’ by the terms of

her probation. At the original sentencing hearing, the court had specifically listed

the events for which Ms. Scott would be allowed to leave her house, and Ms. Scott

acknowledged these restrictions. Yet, according to Ms. Scott’s probation officer,

on May 7, instead of attending church as she was authorized to do, Ms. Scott

deviated from her schedule and performed an unauthorized activity. On July 15

and 18, Ms. Scott traveled to unauthorized residential areas after work and before

returning home. On July 20, Ms. Scott was to perform 5 hours of community

service, yet instead she drove to an unauthorized area and then a restaurant, never

performing any community service work. On July 22, she failed to return home

from a funeral on time. When confronted about this last episode, Ms. Scott claimed

she was stuck in traffic, but her location monitoring records revealed that she had

not even left the funeral until after the time she was required to be home.

      These episodes, along with several other similar ones, provided the district

court with more than enough evidence to reasonably conclude that Ms. Scott

showed a “pattern and practice” of violating her probation. D.E. 81 at 35. See also

Holland, 874 F.2d at 1473-74 (affirming revocation of probation following 3

violations of probation restrictions). This factual finding, moreover, was not clearly

erroneous. See id. (“in evaluating the decision to revoke probation, we will accept

                                          5
              Case: 17-14152     Date Filed: 01/26/2018    Page: 6 of 10


all findings of fact made by the district court unless we determine they are clearly

erroneous”). The district court’s oratory concerning the “break” it was giving her at

the original sentencing hearing put Ms. Scott on notice that probation with home

confinement was to be viewed as a form of punishment, and not to be taken lightly.

And Ms. Scott admitted most of the 9 alleged violations.

      There also was sufficient evidence for the district court to reject Ms. Scott’s

argument that she put forth a “good faith effort” to comply with the probation

restrictions. The court specifically stated that it could accept that argument “if there

were one or two” violations, but not 9. D.E. 81 at 19. The court noted that Ms.

Scott “doesn’t get with the probation officer to try to work things out if there are

issues there,” and that Ms. Scott’s actions reflected an attitude that probation was

“just a terrible inconvenience” and was “upsetting [her] lifestyle.” Id. at 17-18.

These findings were not clearly erroneous. The court emphasized that “the average

person that would be in her situation would have said . . . I can’t do this without

getting permission to do this because I’m going to be in big trouble,” yet Ms. Scott

did not receive authorization from her probation officer for a single deviation. Id.

at 19. In addition, Ms. Scott had received warnings from her probation officer

about her violations in April and May, yet she had at least 6 more violations in the

subsequent 3 months. Thus, the district court did not clearly err in finding that Ms.

Scott did not put forward a good faith effort to comply.

                                           6
              Case: 17-14152    Date Filed: 01/26/2018    Page: 7 of 10


      Despite Ms. Scott’s assertion to the contrary, the district court also

considered her mitigating circumstances when it analyzed the § 3553 factors and

determined her sentence. Ms. Scott explained that she needed to take care of her

son, and that she suffered from significant mental health problems. Far from

ignoring these factors, the district court decided to let her self-report to prison in

order to “let her make arrangements that she needs to make for her family and give

her that ability.” D.E. 81 at 37. Further, Ms. Scott’s original self-report date was

October 25, 2017, but she was granted three extensions, and was ultimately

allowed to delay reporting to prison until January 12, 2018, in order to properly

take care of the arrangements for her son. See D.E. 77, 80, 88, 97. The district

court also directed Ms. Scott to participate in a mental health treatment program

under the United States Probation Office upon her release from prison. And the

district court further recognized both these considerations when it summarized the

sentence and compared it to what was the original advisory guidelines range. Thus,

the district court did not abuse its discretion by revoking Ms. Scott’s probation.

                                         III

      We review a sentence imposed upon the revocation of probation for

reasonableness. See United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). The burden of establishing the unreasonableness of the sentence lies with

the defendant. See United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008).

                                          7
              Case: 17-14152    Date Filed: 01/26/2018    Page: 8 of 10


We “consider the substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard,” Gall v. United States, 552 U.S. 38, 51 (2007), and

we measure the reasonableness of a sentence against the § 3553 factors and the

district court’s evaluation of those factors. See Pugh, 515 F.3d at 1188-89.

      Here, the district court adequately considered the § 3553 sentencing factors,

which include reflecting the seriousness of the offense, promoting respect for the

law, providing just punishment for the offense, affording adequate deterrence to

criminal conduct, and protecting the public from further crimes of the defendant.

See § 3553(a)(2)(A)-(C); D.E. 81 at 36-37. The district court emphasized that the

sentence reflected the principle of “compl[iance] with the law.” D.E. 81 at 35. The

court considered the alternative of re-instating probation, yet concluded that would

not accomplish the goal of promoting respect for the law, because Ms. Scott had

already broken the law and violated the terms of her probation. The court

considered both specific and general deterrence. It stated that the term of

imprisonment would serve to incentivize Ms. Scott to better work through her

personal struggles and comply with rules and regulations in the future. The court

also recognized that re-imposing probation without confinement would send a

message to other similar offenders that they would not have to comply with

probationary restrictions, see id. at 20-21, and “this is a serious situation and I’ve

got to send a message.” Id. at 36.

                                          8
              Case: 17-14152     Date Filed: 01/26/2018   Page: 9 of 10


      The district court also considered the seriousness of the crime and the need

to protect the public when it specifically explained that it was sentencing Ms. Scott

to a mid-range term of 7 months because she had not committed another crime or

tested positive for drugs, thus not warranting the high level of the guidelines range.

See id. The court recognized that Ms. Scott was not a danger to the public, yet it

also determined that the significant number of violations warranted greater than the

low end of the advisory range.

      Thus, the district court adequately considered and weighed the § 3553

factors in determining Ms. Scott’s sentence. “We will not second guess the weight

(or lack thereof) that the judge accorded to a given factor under § 3553(a), as long

as the sentence ultimately imposed is reasonable in light of all the circumstances

presented.” United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010). Ms.

Scott’s sentence is significantly less than the statutory maximum or the advisory

guidelines range for her conviction, less than the sentence twice requested by the

government, and in the middle of the advisory range for her probation violations. It

is not substantively unreasonable.

                                         IV

      The district court did not abuse its discretion by revoking Ms. Scott’s

probation, and the 7-month sentence it imposed is not substantively unreasonable.

Accordingly, we affirm Ms. Scott’s sentence.

                                          9
    Case: 17-14152   Date Filed: 01/26/2018   Page: 10 of 10


AFFIRMED.




                              10